DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Uken (US#6679000) is representative of the related prior art and discloses a window balance system comprising: a U-shaped channel 130; a balance element including a cord 132 and pulley system 128; a shoe 110; and pivot bar 114.  See paragraph [0043] of the instant specification.
Regarding claim 1, the prior art of record fails to disclose or suggest the window balance system as claimed in detail, specifically the following, collectively: a locking device coupled to the fixed pulley block and configured to engage with the cord and lock a position of the fixed pulley block with respect to the cord.
Regarding claim 4, the prior art of record fails to disclose or suggest the window balance system as claimed in detail, specifically the following, collectively: the balance element comprising at least one pulley housing; and a locking device coupled to the balance channel, wherein the locking device is moveable between a locked configuration and an unlocked configuration, wherein in the locked configuration, the locking device engages with the cord such that movement of the cord relative to the locking device is prevented, and wherein the locking device is biased to rotate towards the locked configuration.  It is noted the pulley housing and balance channel are distinct elements of the invention.  Claim 4 does not include any 112(f) limitations.
Regarding claim 13, the prior art of record fails to disclose or suggest the window balance system as claimed in detail, specifically the following, collectively:  wherein the opening is configured to receive and directly contact a pivot bar; a groove terminating proximate the receiver, wherein the opening is disposed proximate a first end of the groove, and wherein the receiver and the groove at least partially define a separation therebetween; and wherein the shoe comprises a chamber that aligns with the first end of the groove of the U-shaped channel and receive at least a portion of the pivot bar.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM L MILLER whose telephone number is (571)272-7068. The examiner can normally be reached 9:30 - 6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victor Batson can be reached on (571)272-6987. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

WILLIAM L. MILLER
Primary Examiner
Art Unit 3677



/WILLIAM L MILLER/Primary Examiner, Art Unit 3677